Pfeifer, J.,
dissenting. A post-conviction appeal does not offer Keenan an adequate remedy at law, nor does it suit an orderly and efficient judicial system.
The question of Keenan’s right to the counsel of his choice is necessarily most critical prior to the beginning of his trial. A post-conviction appeal may offer a remedy, but not an adequate one — the choice of counsel is fundamental and impacts the entirety of the case. State ex rel. Butler v. Demis (1981), 66 Ohio St.2d 123, 124, 20 O.O.3d 121, 122, 420 N.E.2d 116, 117.
*181Also, the prospect of a second reversal of a death penalty conviction, and the concomitant waste of resources, demands that we determine now whether Keenan should have the counsel of his choice.